No. 13072

          I N THE SUPRFm COURT O THE STATE O MONTANA
                                F           F

                                          1975



THE STATE O M N A A ex r e l r
           F OTN
INDUSTRIAL INDEMNITY COMPANY,
a corporation,

                               Relator,



THE DISTRICT COURT O THE FOURTH
                           F
JUDICIAL DISTRICT O THE STATE OF
                         F
MONTANA, I N AND FOR THE COUNTY O              F
MISSOULA, THE HON. JACK L. GREEN,
DISTRICT JUDGE AND TERREL M.
FRANCISCO, A d m i n i s t r a t r i x of t h e
E s t a t e o f WILLIAM J. FRANCISCO,
Lleceased,




ORIGINAL PROCEEDING:

Counsel of Record :

       For R e l a t o r s :

              Marra and Wenz, Great F a l l s , Montana
              J o s e p h A Marra argued, Great F a l l s , Montana
              John F. Iwen argued, Great F a l l s , Montana

      For Respondents:

              Knight, Dahood, Mackay and McLean, Anaconda, Montana
              C. F. Mackay argued, Anaconda, Montana



                                                 Submitted:     November 10, 1975

                                                   Decided   :EEc 3 1191:
Mr. Chief Justice James T. Harrison delivered the Opinion of
the Court.
        This is an original application for a writ of supervisory
control or other appropriate writ, directing the district court
to dismiss a declaratory judgment action and order a trial on
the merits, and to permit plaintiff in the district court action,
Terrel M. Francisco, to amend her complaint.
        William J. Francisco died on June 14, 1968, as a result
of an industrial accident allegedly caused by the negligence of
a third party.   Relator, Industrial Indemnity Company, was at
all times pertinent hereto, the workmen's compensation carrier
for Francisco's employer.   On July 22, 1968, the Workmen's Com-
pensation Division ordered relator to pay 600 weeks of compen-
sation, totalling approximately $28,000.
        Under the applicable statute, section 9&204,   R.C.M.
       (repealed Section 2, Ch. 493, Laws 1973),
1947,/relator is entitled to be
        " * * * subrogated only to the extent of either
        one-half (1/2) of the gross amount paid at the
        time of bringing action and the amount eventually
        to be awarded to such employee as compensation
        under the workmen's compensation law, or one-half
        (1/2) of the amount recovered and paid to such
        employee in settlement of, or by judgment in said
        action, whichever is the lesser amount. * * *"
The statute also gives relator a lien on the cause of action for
the amount subrogated.
        The claim brought against the third party tortfeasor
by Francisco's widow (plaintiff) was settled, for the sum of
$60,000 on November 14, 1974.   Under section 94-204, R.C.M.    1947,
relator would be entitled to $14,000 from this settlement, which
is one-half of the 600 weeks compensation payable under the
July 22, 1968 order.
        The present dispute arises out of a telephone conversa-
tion of November 13, 1974, between one of plaintiff's attorneys
and relator's claims supervisor. Plaintiff claims an oral contract
resulted and relator denies that an oral contract was entered
into.
        Relator contends that plaintiff's attorney gave relator's
claim supervisor a possible settlement figure for the third
party suit of between $6,000 and $7,500 and inquired whether
relator would compromise its subrogation interests.   The claims
supervisor was away from his office so did not have his files
available, but it is claimed that he did indicate he would recom-
mend settlement of the subrogation claim for a reduction of the
last 100 weeks (50 weeks according to plaintiff's attorney) of
compensation, provided the settlement was in the neighborhood of
$6,000 to $7,500.
        In November, 1974, relator received letters from plain-
tiff's attorneys requesting execution of settlement forms, com-
promising the subrogation rights.   None of the forms or letters
contained an indication of the actual amount for which the third
party claim was settled.
        The claims supervisor learned of the $60,000 settlement
and, after consultation with relator's counsel, a letter was sent
to plaintiff's attorneys advising them relator would demand the
full amount of subrogation and further requesting the third party's
insurer to name relator as a payee on any draft issued to plaintiff,
so as not to delay or disturb the third party settlement.   Plain-
tiff's attorneys wrote back that the third party settlement was
based on the oral agreement by relator's claim supervisor to
accept 50 weeks compensation as a compromise to relator's subro-
gation rights.
        On January 2, 1975, agreement was reached to place $6,250
(the amount in controversy) in a trust account pending the out-
come of the present litigation over the disputed existence of an
oral contract and its contents.   The amount deposited was arrived
a t a s follows:

              (1) R e l a t o r ' s c l a i m e d s e t - o f f    o f t h e l a s t 200 weeks o f

compensation o r $8,250;

              (2)     P l a i n t i f f h a s a g r e e d t o t h e l a s t 50 weeks o r $2,000,

l e a v i n g $6,250 i n c o n t r o v e r s y .

             P l a i n t i f f f i l e d a d e c l a r a t o r y judgment a c t i o n i n d i s t r i c t

c o u r t , Missoula County, a s k i n g c o n s t r u c t i o n o f t h e a l l e g e d o r a l

contract.           R e l a t o r moved t h e c o u r t t o d i s m i s s , under Rule 1 2 ,

M.R.Civ.P.,          a s t h e q u e s t i o n i s whether o r n o t a n o r a l c o n t r a c t

e x i s t s and i s a d e n i a l o f r e l a t o r ' s r i g h t s t o a t r i a l on t h e

m e r i t s a s t o whether o r n o t a n o r a l c o n t r a c t e x i s t s .             Relator

p e t i t i o n s t h i s C o u r t t o i s s u e a w r i t of s u p e r v i s o r y c o n t r o l o r

o t h e r a p p r o p r i a t e w r i t t o p r e v e n t a m i s c a r r i a g e of j u s t i c e .

             The i s s u e p r e s e n t e d i n t h i s m a t t e r i s whether a d e c l a r a t o r y

judgment a c t i o n i s t h e p r o p e r p r o c e d u r e t o d e t e r m i n e whether o r

not a contract actually exists.

             A d e c l a r a t o r y judgment a c t i o n may be b r o u g h t t o c o n s t r u e

a c o n t r a c t under s e c t i o n 93-8902,            R.C.M.      1947:

             "Any p e r s o n i n t e r e s t e d under a d e e d , w i l l , w r i t t e n
             contract o r other writings constituting a contract,
             o r whose r i g h t s , s t a t u s o r o t h e r l e g a l r e l a t i o n s
             a r e a f f e c t e d by a s t a t u t e , m u n i c i p a l o r d i n a n c e ,
             c o n t r a c t o r f r a n c h i s e , may have d e t e r m i n e d any
             q u e s t i o n o f c o n s t r u c t i o n o r v a l i d i t y a r i s i n g under
             t h e instrument, s t a t u t e , ordinance, c o n t r a c t , o r
             f r a n c h i s e and o b t a i n a d e c l a r a t i o n o f r i g h t s , s t a t u s ,
             o r other l e g a l r e l a t i o n s thereunder."

             T h i s Court i n C a r p e n t e r v. F r e e , 138 Mont.                552, 555,

357 P.2d 882, h e l d t h e " w r i t t e n c o n t r a c t " l a n g u a g e o f s e c t i o n

93-8902,       d o e s n o t e x c l u d e o r a l c o n t r a c t s from i t s o p e r a t i o n :

             "   * * * it i s c l e a r t h a t a n a c t i o n f o r a d e c l a r a -
             t o r y judgment can be m a i n t a i n e d t o o b t a i n a d e t e r -
             m i n a t i o n of t h e r i g h t s and d u t i e s o f t h e r e s p e c t i v e
             p a r t i e s t o an o r a l c o n t r a c t . "

             I n Mahan v . Hardland, 1 4 7 Mont. 78, 4 1 0 P.2d 1 5 6 , t h i s

C o u r t found a d e c l a r a t o r y judgment a c t i o n w a s n o t t h e p r o p e r means

t o c o n s t r u e an o r a l c o n t r a c t i f t h e t e r m s o f t h e c o n t r a c t a r e n o t
a d m i t t e d by a l l p a r t i e s .

             I n Mahan t h e e x i s t e n c e of t h e o r a l c o n t r a c t was a d m i t t e d ,

b u t t h e t e r m s of t h e c o n t r a c t were n o t .           In the instant case,

t h e v e r y e x i s t e n c e of t h e o r a l c o n t r a c t i s i n c o n t r o v e r s y .

             The g e n e r a l r u l e i s s t a t e d i n 26 C.J.S.              Declaratory

Judgments 516, p. 81:

             " * * * a d e c l a r a t o r y judgment p r o c e e d i n g i s p r i m a r i l y
             i n t e n d e d t o c o n s t r u e t h e meaning of a law, and n o t
             t o d e t e r m i n e t h e e x i s t e n c e of c o n t r o v e r t e d f a c t s ,
             and * * * o r d i n a r i l y a c o u r t w i l l r e f u s e a d e c l a r a -
             t o r y judgment which c a n be made o n l y a f t e r a j u d i -
             c i a l i n v e s t i g a t i o n of disputed f a c t s , e s p e c i a l l y
             where t h e d i s p u t e d q u e s t i o n s o f f a c t w i l l be t h e
             s u b j e c t of j u d i c i a l i n v e s t i g a t i o n i n a r e g u l a r a c t i o n . "

             I n t h e i n s t a n t case, t h e e x i s t e n c e of a controversy a s

t o whether o r n o t a n o r a l c o n t r a c t was made r e n d e r s t h i s a c t i o n

improper f o r a d e c l a r a t o r y judgment.

             The d i s t r i c t c o u r t e r r e d i n d e n y i n g r e l a t o r ' s motion t o

d i s m i s s t h e d e c l a r a t o r y judgment a c t i o n and g r a n t a t r i a l on t h e

merits.        The d i s m i s s a l , i n e f f e c t , i s a f i n d i n g by t h e d i s t r i c t

c o u r t t h a t a n o r a l c o n t r a c t e x i s t s t o be c o n s t r u e d .      Only a f a c t

d e t e r m i n a t i o n can make s u c h a f i n d i n g .

             Unless a j u r y t r i a l i s waived, t h e j u r y , n o t t h e judge,

i s t h e u l t i m a t e t r i e r of f a c t .      I f a f a c t i s s u e e x i s t s , Rule 3 8 ( a ) ,

M.R.Civ.P.,         s p e c i f i c a l l y r e s e r v e s t h e r i g h t t o t r i a l by j u r y .

             I n Mahan, a t p . 8 5 , q u o t i n g from Baumgartner v . Schey,

143 Colo. 373, 353 P.2d 375, it s t a t e s :

             " * * * I f t h e a c t i o n i n which d e c l a r a t o r y
             r e l i e f i s s o u g h t would have been a n a c t i o n a t law
             had it been p e r m i t t e d t o m a t u r e w i t h o u t i n t e r -
             v e n t i o n of d e c l a r a t o r y p r o c e d u r e , t h e r i g h t t o
             t r i a l by j u r y o f d i s p u t e d q u e s t i o n s o f f a c t i s
             not affected. * * *"

R e l a t o r i s e n t i t l e d t o a t r i a l by j u r y t o d e t e r m i n e whether o r

n o t an o r a l c o n t r a c t e x i s t s .

             For t h e f o r e g o i n g r e a s o n s w e hereby g r a n t r e l a t o r ' s pe-

t i t i o n f o r a w r i t o f s u p e r v i s o r y c o n t r o l and d i r e c t t h e d i s t r i c t
 court to grant relator's motion to dismiss the declaratory judg-

 ment action with permission to plaintiff to amend her complaint

 so that the matter may pr




      -
r-?e concur:          C


   Justices
Mr. Justice Haswell, dissenting:

         I dissent.   In my view supervisory control should be
denied for two reasons:    (1) A declaratory judgment is proper

under the pleadings; (2) a declaratory judgment is proper under
relator's unpleaded contentions.
         The only pleading before the district court was the
complaint for declaratory judgment.    It alleges an oral compro-
mise settlement agreement of a pending lawsuit, the terms there-
of, relator's claim of misunderstanding or mistake in entering

into the agreement, and an existing controversy by reason thereof.
It seeks a declaratory judgment determining the rights and lia-

bilities of the parties under the agreement.      There is no alle-

gation or suggestion in the complaint that the terms of the

compromise settlement were not in fact agreed to by both parties.

         The complaint clearly states a claim for relief under
section 93-8902, R.C.M. 1947, of the Uniform Declaratory Judgment
Act.   That statute provides in pertinent part:

        "Any person * * * whose rights, status or
        other legal relations are affected by a * * *
        contract * * * may have determined any question
        of construction or validity arising under the
        * * * contract * * * and obtain a declaration
        of rights, status or other legal relations
        thereunder."
Oral contracts or arguments are subject to adjudication under
the Uniform Declaratory Judgments Act.    Carpenter v. Free, 138
Mont. 552, 357 P.2d 882.   In my view, the district court was
correct in denying relator's motion to dismiss on the pleadings

before it.
        Relator's unpleaded contention is that a declaratory
judgment action is improper because the existence of the con-
tract or agreement is disputed.    Although there were statements
on oral argument and in relator's brief that the existence of a

contract is denied, the gist of relator's position, as I understand
i t , i s n o t t h a t a compromise s e t t l e m e n t a g r e e m e n t was n o t i n

f a c t made, b u t , t h a t i t i s i n v a l i d b e c a u s e o f m i s t a k e , m i s -

representation o r fraud.

             The v a l i d i t y o f a n a g r e e m e n t i s s u b j e c t t o a d j u d i c a t i o n

u n d e r t h e e x p r e s s t e r m s o f t h e Uniform D e c l a r a t o r y Judgments

Act,      s e c t i o n 93-8902,       R.C.M.     1 9 4 7 , q u o t e d above.         W e have

r e c e n t l y a f f i r m e d a d e c l a r a t o r y judgment u p h o l d i n g t h e v a l i d i t y

of a series of h o s p i t a l c o n t r a c t s a g a i n s t a c o n t e n t i o n t h a t one

o f t h e c o n t r a c t i n g p a r t i e s had no a u t h o r i t y t o e n t e r i n t o t h e

c o n t r a c t s on b e h a l f o f t h e s t a t e , Montana Deaconess H o s p i t a l v .

Dept. o f S.R.S.,                  Mont   .        ,   538 P.2d 1 0 2 1 , 32 S t . R e p .        801;

and have g r a n t e d a n o r i g i n a l d e c l a r a t o r y judgment u p h o l d i n g t h e

v a l i d i t y o f a c i t y ' s c o n t r a c t t o s e l l S p e c i a l Improvement D i s -

t r i c t bonds b e a r i n g 7-3/4% i n t e r e s t .          S t a t e e x r e l . The C i t y o f
                                              i    734AG!.Uk       MOnt.
Townsend v . D. A . Davidson &&&iny,                                               ,   531 P.2d 370,



             I f t h e r u l e w e r e otherwise, insurance policy questions

commonly d e t e r m i n e d i n d e c l a r a t o r y judgment a c t i o n s which i n v o l v e

t h e v a l i d i t y o f t h e c o n t r a c t c o u l d no l o n g e r b e a d j u d i c a t e d i n

such a c t i o n s , e.g.       where payment o f premiums was d i s p u t e d o r

where r e p r e s e n t a t i o n s o f p h y s i c a l c o n d i t i o n i n p r o c u r i n g l i f e

insurance w e r e i n issue.

             The e x i s t e n c e o f f a c t u a l i s s u e s c o n c e r n i n g t h e v a l i d i t y

o f t h e a g r e e m e n t i n t h e i n s t a n t c a s e i s no impediment t o a d e -

c l a r a t o r y judgment a s t h e A c t p r o v i d e s i n s e c t i o n 93-8909,              R.C.M.

1947 :
             "When a p r o c e e d i n g u n d e r t h i s a c t i n v o l v e s a
             determination of an i s s u e of f a c t , such i s s u e
             may b e t r i e d and d e t e r m i n e d i n t h e same manner
             a s i s s u e s o f f a c t a r e t r i e d and d e t e r m i n e d i n
             o t h e r c i v i l a c t i o n s i n t h e c o u r t i n which t h e
             proceeding i s pending."

I n my view t h e d i s t r i c t c o u r t ' s d e n i a l o f r e l a t o r ' s m o t i o n t o

d i s m i s s w a s c o r r e c t and d i d n o t i n v o l v e a n i m p l i e d f i n d i n g t h a t
a n o r a l c o n t r a c t e x i s t s t o be construed.             The d i s t r i c t c o u r t ' s

o r d e r d i d n o t p r e c l u d e a j u r y t r i a l on any d i s p u t e d q u e s t i o n

of f a c t .

               F o r t h e f o r e g o i n g r e a s o n s , I would d i s m i s s r e l a t o r ' s

a p p l i c a t i o n f o r a w r i t of supervisory c o n t r o l .




                                                                          Justice